Citation Nr: 0638445	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-41 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
tinea pedis with recurrent corns.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The veteran contends that a compensable rating is warranted 
for her service-connected tinea pedis with recurrent corns.  
The Board is of the opinion that further development is 
required before the Board decides this appeal.  In this 
regard, the Board notes that the veteran has never been 
afforded a VA examination to determine the level of severity 
of her disability of the feet and the Board has not found the 
records pertaining to treatment of the veteran's feet to be 
adequate for rating purposes.  The Board is also of the 
opinion that the issue of entitlement to service connection 
for hammer toe deformities is raised by the veteran's 
contentions and should be addressed before the Board decides 
the issue on appeal.

Accordingly, this appeal is remanded to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include notice 
that she should submit any pertinent 
evidence in her possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
any pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request her to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC should 
obtain a copy of any VA outpatient records 
pertaining to treatment or evaluation of 
the veteran's feet since May 2006.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a podiatrist 
to determine the nature and etiology of 
any hammer toe deformities present and the 
current degree of severity of the 
veteran's service-connected disability of 
the feet.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies are to be 
performed.  

With respect to the veteran's hammer toe 
deformities, the examiner should indicate 
whether they are congenital or acquired 
and if acquired whether there is a 50 
percent or better probability that they 
are etiologically related to the veteran's 
military service.  The examiner should 
describe all symptomatology and functional 
impairment due to the veteran's service-
connected disability of the feet.  He 
should also provide an opinion concerning 
the impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for hammer toe 
deformities of the feet and inform the 
veteran of her appellate rights with 
respect to this decision.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


